UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 31, 2011 814-00201 (Commission File Number) MVC CAPITAL, INC. (the "Fund") (Exact name of registrant as specified in its charter) DELAWARE, 943346760 (Jurisdiction of Incorporation) (IRS Employer Identification Number) Riverview at Purchase 287 Bowman Avenue 2nd Floor Purchase, NY10577 (Address of registrant's principal executive office) (914) 701-0310 (Registrant's telephone number) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. As part of its regular quarter-end review, the Fund's Valuation Committee made determinations regarding the fair values of the Fund's investments that resulted in an aggregate net decrease of approximately $9.94 million or $.41 per share, effective January 31, 2011.The fair values of the following portfolio companies were adjusted:BP Clothing, LLC, Harmony Health & Beauty, Inc., HuaMei Capital Company, MVC Automotive Group B.V., Ohio Medical Corporation, Summit Research Labs, Inc. and US Gas & Electric, Inc. Consistent with the Fund’s valuation procedures and ASC 820, the Valuation Committee took into account many factors, including the performance of its portfolio companies, as well as the impact of changes in market multiples within certain sectors and fluctuations in currency valuations. The Fund’s net asset value as of January 31, 2011 is approximately $17.34 per share. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MVC CAPITAL, INC. By: /s/ Michael Tokarz Name: Michael Tokarz Title: Chairman Dated February 1, 2011
